

	

		II

		109th CONGRESS

		1st Session

		S. 1541

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Akaka (for himself,

			 Mr. Inouye, Mr.

			 Lautenberg, and Mr. Levin)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To protect, conserve, and restore public

		  land administered by the Department of the Interior or the Forest Service and

		  adjacent land through cooperative cost-shared grants to control and mitigate

		  the spread of invasive species, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Public Land Protection and

			 Conservation Act of 2005.

		2.PurposeThe purpose of this Act is to encourage

			 partnerships among Federal, State, and local agencies, nongovernmental

			 entities, and Indian tribes to protect, enhance, restore, and manage public

			 land and adjacent land through the control of invasive species by—

			(1)promoting the development of voluntary

			 State assessments to establish priorities for controlling invasive

			 species;

			(2)promoting greater cooperation among

			 Federal, State, and local land and water managers and owners of private land or

			 other interests to implement strategies to control and mitigate the spread of

			 invasive species through a voluntary and incentive-based financial assistance

			 grant program;

			(3)establishing a rapid response capability to

			 combat incipient invasive species invasions; and

			(4)modifying the requirements applicable to

			 the National Invasive Species Council.

			3.DefinitionsIn this Act:

			(1)ControlThe term control means—

				(A)eradicating, suppressing, reducing, or

			 managing invasive species in areas in which the species are present;

				(B)taking steps to detect early infestations

			 of invasive species on Public land and adjacent land that is at risk of being

			 infested; and

				(C)restoring native ecosystems to reverse or

			 reduce the impacts of invasive species.

				(2)CouncilThe term Council means the

			 National Invasive Species Council established by section 3 of Executive Order

			 No. 13112 (64 Fed. Reg. 6184).

			(3)Indian

			 tribeThe term Indian

			 tribe has the meaning given the term in section 4 of the

			 Indian Self-Determination and Education

			 Assistance Act (25 U.S.C. 450b).

			(4)Invasive

			 speciesThe term

			 invasive species means, with respect to a particular ecosystem,

			 any animal, plant, or other organism (including biological material of the

			 animal, plant, or other organism that is capable of propagating the

			 species)—

				(A)that is not native to the ecosystem;

			 and

				(B)the introduction of which causes or is

			 likely to cause economic harm, environmental harm, or harm to human

			 health.

				(5)National

			 Management PlanThe term

			 National Management Plan means the management plan referred to in

			 section 5 of Executive Order No. 13112 (64 Fed. Reg. 6185) and entitled

			 Meeting the Invasive Species Challenge.

			(6)Public

			 landThe term Public

			 land means all land and water that is—

				(A)owned by, or under the jurisdiction of, the

			 United States; and

				(B)administered by the Department of the

			 Interior or the Forest Service.

				(7)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			(8)StateThe term State means—

				(A)a State of the United States;

				(B)the District of Columbia;

				(C)the Commonwealths of Puerto Rico and the

			 Northern Mariana Islands;

				(D)the Territories of American Samoa, Guam,

			 and the Virgin Islands;

				(E)the Federated States of Micronesia;

				(F)the Republic of the Marshall Islands;

			 and

				(G)the Republic of Palau.

				4.Native heritage

			 assessment and control grant program

			(a)Assessment

			 grantsThe Secretary may

			 provide to a State a grant to carry out an assessment project consistent with

			 relevant invasive species management plans of the State to—

				(1)identify invasive species that occur in the

			 State;

				(2)survey the extent of invasive species in

			 the State;

				(3)assess the needs to restore, manage, or

			 enhance native ecosystems in the State;

				(4)identify priorities for actions to address

			 those needs;

				(5)incorporate, as applicable, the guidelines

			 of the National Management Plan; and

				(6)identify methods to—

					(A)control or detect incipient infestations of

			 invasive species in the State; or

					(B)control or assess established populations

			 of invasive species in the State.

					(b)Control

			 grants

				(1)In

			 generalThe Secretary may

			 provide grants to appropriate public or private entities and Indian tribes to

			 carry out, in partnership with a Federal agency, control projects for the

			 management or eradication of invasive species on Public land or adjacent land

			 that—

					(A)include plans for—

						(i)monitoring the project areas; and

						(ii)maintaining effective control of invasive

			 species after the completion of the projects, including through the conduct of

			 restoration activities;

						(B)in the case of a project on adjacent land,

			 are carried out with the consent of the owner of the adjacent land; and

					(C)provide public notice to, and conduct

			 outreach activities relating to the control projects in, communities in which

			 control projects are carried out.

					(2)PriorityIn prioritizing grants for control

			 projects, the Secretary shall consider—

					(A)the extent to which a project would

			 address—

						(i)the priorities of a State for invasive

			 species control; and

						(ii)the priorities for invasive species

			 management on Public land, such as the priorities for management on National

			 Park System and National Forest System land;

						(B)the estimated number of, or extent of

			 infestation by, invasive species in the State;

					(C)whether a project would encourage increased

			 coordination and cooperation among 1 or more Federal agencies and State or

			 local government agencies to control invasive species;

					(D)whether a project—

						(i)fosters public-private partnerships;

			 and

						(ii)uses Federal resources to encourage

			 increased private sector involvement, including the provision of private funds

			 or in-kind contributions;

						(E)the extent to which a project would aid the

			 conservation of species included on Federal or State lists of threatened or

			 endangered species;

					(F)whether a project includes pilot testing or

			 a demonstration of an innovative technology that has the potential to improve

			 the cost-effectiveness of controlling invasive species; and

					(G)the extent to which a project—

						(i)considers the potential for unintended

			 consequences of control methods on native species; and

						(ii)includes contingency measures to address

			 the unintended consequences.

						(c)Duties of the

			 SecretaryThe Secretary

			 shall—

				(1)not later than 180 days after the date on

			 which funds are made available to carry out this Act, publish guidelines and

			 solicit applications for grants under this section;

				(2)not later than 1 year after the date on

			 which funds are made available to carry out this Act, evaluate and approve or

			 disapprove applications for grants submitted under this section;

				(3)consult with the Council on—

					(A)any projects proposed for grants under this

			 section, including the priority of proposed projects for the grants; and

					(B)providing a definition of the term

			 adjacent land for purposes of the control grant program under

			 subsection (b);

					(4)consult with the advisory committee

			 established under section 3(b) of Executive Order No. 13112 (64 Fed. Reg. 6184)

			 on projects proposed for a grant under this section, including the scientific

			 merit, technical merit, and feasibility of a proposed project; and

				(5)if a project is conducted on National

			 Forest System land, consult with the Secretary of Agriculture.

				(d)Grant

			 duration

				(1)In

			 generalExcept as provided in

			 paragraph (2), a grant under this section shall provide funding for the Federal

			 share of the cost of a project for not more than 2 fiscal years.

				(2)Renewal of

			 control projects

					(A)In

			 generalIf the Secretary,

			 after reviewing the reports submitted under subsection (f) with respect to a

			 control project, finds that the project is making satisfactory progress, the

			 Secretary may renew a grant under this section for an additional 3 fiscal

			 years.

					(B)Implementation

			 of monitoring and maintenance planThe Secretary may renew a grant under this

			 section to implement the monitoring and maintenance plan required for a control

			 project under subsection (b) for not more than 10 years after the project is

			 otherwise complete.

					(e)Distribution of

			 control grant awardsIn

			 making grants for control projects under subsection (b), the Secretary shall,

			 to the maximum extent practicable, ensure that—

				(1)at least 50 percent of control project

			 funds are spent on land adjacent to Public land; and

				(2)there is a balance of smaller and larger

			 control projects conducted with grants under that subsection.

				(f)Reporting by

			 grant recipient

				(1)Assessment

			 projectsNot later than 2

			 years after the date on which a grant is provided under subsection (a), a grant

			 recipient carrying out an assessment project shall submit to the Secretary and

			 the Governor of the State in which the assessment project is carried out a

			 report on the assessment project.

				(2)Control

			 projectsA grant recipient

			 carrying out a control project under subsection (b) shall submit to the

			 Secretary—

					(A)an annual synopsis of the control project;

			 and

					(B)a report on the control project not later

			 than the earlier of—

						(i)at least once every 2 years; or

						(ii)the date on which the grant expires.

						(3)ContentsA report submitted under this subsection

			 shall include—

					(A)a detailed accounting of—

						(i)the funding made available for the project;

			 and

						(ii)any expenditures made for the project;

			 and

						(B)with respect to a control project—

						(i)a chronological list of any progress made

			 with respect to the project;

						(ii)specific information on the methods and

			 techniques used to control invasive species in the project area;

						(iii)trends in the population size and

			 distribution of invasive species in the project area; and

						(iv)the number of acres of the native ecosystem

			 protected or restored.

						(g)Cost-Sharing

			 requirement

				(1)Projects on

			 adjacent land

					(A)In

			 generalExcept as provided in

			 subparagraph (B), the Federal share of the cost of a control project carried

			 out on adjacent land shall be not more than 75 percent.

					(B)Certain control

			 projectsThe Federal share of

			 a control project carried out on adjacent land that uses pilot testing,

			 demonstrates an innovative technology, or provides for the conservation of

			 threatened or endangered species shall be 85 percent.

					(2)Projects on

			 Public landThe Federal share

			 of the cost of the portion of a control project that is carried out on Public

			 land shall be 100 percent.

				(3)Application of

			 in-kind contributionsThe

			 Secretary may apply to the non-Federal share of the costs of a control project

			 the fair market value of services or any other form of in-kind contribution to

			 the project made by a non-Federal entity.

				(4)Derivation of

			 non-federal shareThe

			 non-Federal share of the cost of a control project carried out with a grant

			 under this section may not be derived from a Federal grant program or other

			 Federal funds.

				(h)Reporting by

			 Secretary

				(1)In

			 generalNot later than 3

			 years after the date of enactment of this Act and every 2 years thereafter, the

			 Secretary shall submit to Congress a report that—

					(A)describes the implementation of this

			 section; and

					(B)includes a determination whether the grants

			 authorized under subsections (a) and (b) should be expanded to land and water

			 that are owned and administered by Federal agencies other than the Department

			 of the Interior or the Forest Service.

					(2)ContentsA report under paragraph (1) shall include

			 a review of control projects, including—

					(A)a list of control projects selected, in

			 progress, and completed;

					(B)an assessment of project impacts,

			 including—

						(i)areas treated; and

						(ii)(I)if feasible, a measurement of invasive

			 species eradicated; or

							(II)an estimate of the extent to which invasive

			 species have been reduced or contained;

							(C)the success and failure of control

			 techniques used;

					(D)an accounting of expenditures by Federal,

			 State, regional, and local government agencies and other entities to carry out

			 the projects;

					(E)a review of efforts made to maintain an

			 appropriate database of projects assisted under this section; and

					(F)a review of the geographical distribution

			 of Federal funds, matching funds, and in-kind contributions provided for

			 projects.

					5.Rapid response

			 assistance

			(a)In

			 generalThe Secretary may

			 provide financial assistance to States, local governments, public or private

			 entities, and Indian tribes for a period of 1 fiscal year to enable States,

			 local governments, nongovernmental entities, and Indian tribes to rapidly

			 respond to outbreaks of invasive species that are at a stage at which rapid

			 eradication or control is possible.

			(b)Requirements

			 for assistanceThe Secretary

			 shall—

				(1)at the request of the Governor of a

			 State—

					(A)provide assistance under this section to

			 the State, a local government, public or private entity, or Indian tribe for

			 the eradication of an immediate invasive species threat in the State if—

						(i)there is a demonstrated need for the

			 assistance;

						(ii)the invasive species is considered to be an

			 immediate threat to native ecosystems, human health, or the economy, as

			 determined by the Secretary; and

						(iii)the proposed response of the State, local

			 government, public or private entity, or Indian tribe to the threat—

							(I)is technically feasible; and

							(II)minimizes adverse impacts to native

			 ecosystems and non-target species; or

							(B)if the requirements under subparagraph (A)

			 are not met, submit to the Governor of the State, not later than 30 days after

			 the date on which the Secretary received the request, written notice that the

			 State is not eligible for assistance under this section;

					(2)determine the amount of financial

			 assistance to be provided under this section, subject to the availability of

			 appropriations, with respect to an outbreak of an invasive species;

				(3)require that entities receiving assistance

			 under this section monitor and report on activities carried out with such

			 assistance in the same manner that control project grant recipients monitor and

			 report on such activities; and

				(4)expedite environmental and regulatory

			 reviews to ensure that an outbreak of invasive species can be addressed within

			 the 180-day period beginning on the date on which the State notifies the

			 Secretary of the outbreak.

				6.Relationship to other

			 authoritiesNothing in this

			 Act affects authorities, responsibilities, obligations, or powers of the

			 Secretary under any other statute.

		7.Budget

			 crosscutNot later than March

			 31, 2006, and each year thereafter, the Director of the Office of Management

			 and Budget, in consultation with the Council, shall submit to Congress—

			(1)a comprehensive budget analysis and summary

			 of Federal programs relating to invasive species; and

			(2)a list of general priorities, ranked in

			 high, medium, and low categories, of Federal efforts and programs in—

				(A)prevention;

				(B)early detection and rapid response;

				(C)eradication, control, management, and

			 restoration;

				(D)research and monitoring;

				(E)information management; and

				(F)public outreach and partnership

			 efforts.

				8.Authorization of

			 appropriations

			(a)Assessment

			 grantsThere are authorized

			 to be appropriated to the Secretary to carry out assessment projects under

			 section 4(a)—

				(1)$25,000,000 for fiscal year 2006;

			 and

				(2)such sums as are necessary for each of

			 fiscal years 2007 through 2010.

				(b)Control

			 grantsThere are authorized

			 to be appropriated to the Secretary to carry out control projects under section

			 4(b)—

				(1)$175,000,000 for fiscal year 2006;

			 and

				(2)such sums as are necessary for each of

			 fiscal years 2007 through 2010.

				(c)Rapid response

			 assistanceThere are

			 authorized to be appropriated to the Secretary to carry out section 5—

				(1)$50,000,000 for fiscal year 2006;

			 and

				(2)such sums as are necessary for each of

			 fiscal years 2007 through 2010.

				(d)Continuing

			 availabilityAmounts made

			 available under this section shall remain available until expended.

			(e)Administrative

			 expenses of SecretaryOf

			 amounts made available each fiscal year to carry out this Act, the Secretary

			 may expend not more than 5 percent to pay the administrative expenses necessary

			 to carry out this Act.

			

